Citation Nr: 1440581	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-300 52	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for heart disease, claimed as ischemic heart disease and hypertensive cardiovascular disease, to include as due to herbicide exposure. 

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 and August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO denied entitlement to service connection for diabetes mellitus, ischemic heart disease, hypertensive cardiovascular disease, and hypertension.  In September 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.  A supplemental statement of the case (SSOC) was issued in January 2014.

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ), via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal  is warranted.

In June 2011, the RO sent the Veteran correspondence in compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In July 2011 the Veteran responded to the correspondence by submitting a VA Form 21-4138, Statement in Support of Claim.  On this form, the Veteran stated, "[t]o substantiate my entitlement for service connection, enclosed is the present treatment of my [claimed diseases] . . . ."  At the end of the statement, the Veteran typed "With enclosures [as] stated."  However, after thorough review of the claims file, the Board observes that no medical or other related evidence has been included therein.  It is unclear whether the Veteran failed to enclose the evidence or whether the evidence is missing from the record.

In addition, in his July 2011 statement, the Veteran reported that "[all claimed] diseases are all diagnosed and treated during my active duty. . . ."  However, the Veteran's service treatment records (STRs) are unavailable for review.  In a March 2009 Formal Finding of Unavailability, the San Diego RO reported that the Veteran's service treatment records "were of record on October 28, 2008, when the claims folder was sent to the [San Diego] Compensation & Pension Outpatient Clinic for a VA examination," but were no longer available for review.  The Veteran was informed that his STRs were unavailable in an April 2009 letter.  In July 2011, the Manila RO received a response to its request for the Veteran's STRs from the National Personnel Records Center (NPRC) indicating that the Veteran's STRs were furnished to the San Diego RO in May 1994.  No further attempts to locate the Veteran's STRs have been made.

Under the circumstances noted above, the Board finds that further development by the AOJ is needed to resolve the service connection claims currently on appeal.  Specifically, the AOJ should undertake additional efforts to locate and obtain the Veteran's STRs as well as undertake efforts to locate and obtain the enclosures indicated on the Veteran's July 2011 Statement in Support of Claim.

While these matters are on remand,  to ensure that  all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims currently on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claim.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to again locate and associate with the claims file the Veteran's STRs, to include making appropriate inquires to the San Diego RO and any VA treatment facilities located in San Diego, California.  All records/responses received should be associated with the claims file.  

2.  Undertake appropriate action to locate and associate with the claims file the enclosures referenced in the Veteran's July 2011 Statement in Support of Claim.

3.  If efforts to locate the STRs and/or enclosures are unsuccessful, send to the Veteran a letter informing him of the unavailability of such and invite him to submit any copies of his STRs or the evidence referenced in his July 2011 statement that he may have in his possession. 

4.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims  on appeal in light of pertinent evidence (to particularly include all that added to the claims file since the last adjudication of the claims) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


